Dissenting Opinion by
Judge MacPhail :
Where employees offer to continue to work under an existing contract and the employer refuses1 but employees, after the expiration date of that contract, con*204tinue to work under the terms of the expired contract and receive increased benefits under the employer’s unilateral implementation of its own offer, can the employer he held to have locked out the employees when the sole reason for the cessation of work is their vote to strike 33 days after the contract expired? The majority answers this question in the affirmative. I cannot, in good conscience, agree.
Accordingly, I respectfully dissent.

 In Unemployment Compensation Board of Review v. Sun Oil Co., 476 Pa. 589, 383 A.2d 519 (1978), cited in the majority opinion, there was an agreement between the employer and the employees to extend the terms of the expired contract on a day to day basis.